           Case 1:18-vv-01785-UNJ Document 32 Filed 06/29/20 Page 1 of 4




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1785V
                                        UNPUBLISHED


    GEETHA MENON,                                            Chief Special Master Corcoran

                        Petitioner,                          Filed: May 28, 2020
    v.
                                                             Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                  Damages Decision Based on Proffer;
    HUMAN SERVICES,                                          Influenza (Flu) Vaccine; Guillain-
                                                             Barre Syndrome (GBS)
                        Respondent.


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION AWARDING DAMAGES1

       On November 20, 2018, Geetha Menon filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain Barre Syndrome (“GBS”) as
a result of an influenza (“flu”) vaccine received on December 17, 2015. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On January 10, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for GBS. On May 28, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $152,913.45.
Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees with the
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to
an award as stated in the Proffer.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-01785-UNJ Document 32 Filed 06/29/20 Page 2 of 4




      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $152,913.45 (representing $150,000.00 for pain and suffering and
$2,913.45 for vaccine-related unreimbursed expenses) in the form of a check
payable to Petitioner. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:18-vv-01785-UNJ Document 32 Filed 06/29/20 Page 3 of 4




                  THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


GEETHA MENON,

                      Petitioner,

v.                                                    No. 18-1785V
                                                      Chief Special Master Brian H. Corcoran
SECRETARY OF HEALTH AND                               ECF
HUMAN SERVICES,

                      Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On January 9, 2020, respondent filed his Rule 4(c) Report, in which respondent

recommended that petitioner be found entitled to compensation, and on January 10, 2020, the

Court entered its Ruling on Entitlement, finding petitioner entitled to compensation. Respondent

now proffers that petitioner receive an award of a lump sum of $152,913.45 in the form of a

check payable to petitioner, representing $150,000.00 for pain and suffering, and $2,913.45 for

vaccine-related, unreimbursed expenses. This amount represents compensation for all elements

of compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled. 1

       Petitioner agrees with the proffered award of $152,913.45. 2

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
2
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).


                                                 1
        Case 1:18-vv-01785-UNJ Document 32 Filed 06/29/20 Page 4 of 4




                                          C. SALVATORE D’ALESSIO
                                          Acting Director
                                          Torts Branch, Civil Division

                                          CATHARINE E. REEVES
                                          Deputy Director
                                          Torts Branch, Civil Division

                                          ALEXIS B. BABCOCK
                                          Assistant Director
                                          Torts Branch, Civil Division

                                          s/ RYAN D. PYLES
                                          RYAN D. PYLES
                                          Senior Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, DC 20044-0146
                                          Tel: (202) 616-9847

Dated: May 28, 2020




                                      2
